COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Case number:               01-11-01119-CV

Style:                     Azel Garrison Goolsbee v. H.E.B. Food Stores, Inc.,
                           Oscar Moreno, Juanita L. Sandoval, R. Irvin, and
                           Unidentified H.E.B. Food Stores Inc. Employees, No.
                           2010-61454 in the 215th Judicial District Court of Harris
                           County, Texas, the Honorable Steve Kirkland presiding.



      In her brief, pro se appellant Azel Garrison Goolsbee requested that pro
bono counsel be appointed to assist her if her brief was found inadequate. We
construe appellant’s request as a motion to appoint pro bono counsel.
      A general information packet was sent to appellant informing her that
Section X of the docketing statement must be completed if she believed that her
matter qualified for the Pro Bono Project. Appellant never filed a docketing
statement in this case. Further, this Court does not “appoint” the pro bono
counsel who take cases through the Pro Bono Project.
         Appellant’s motion is denied.

         It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually


Date: August 21, 2013